DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of group I, claims 41-45, 53-55 and 66 in the reply filed on August 26, 2022 is acknowledged. Claims 46-51, and 56-65 are withdrawn as being drawn to non-elected invention. Claims 41-45, 53-55 are under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17, 2018 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-45 and 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (Molecular Therapy, 2013, p. 1-9 in IDS on 10/17/2018).
Koh et al. discloses a T cell, comprising exogenous nucleic acid encoding a T Cell Receptor (TCR) specific for a hepatitis B virus, wherein the non-activated T cell has CD45RA high phenotype (see Results, Figures 1 and 2 and Figure description). 
Regarding present claim 42. Koh et al. discloses a T cell, comprising exogenous nucleic acid encoding a T Cell Receptor (TCR) specific for a hepatitis B virus, wherein the non-activated T cell does not display increased expression of perforin and/or granzyme (see Figure 2 and Figure description and page 5, left column, first paragraph).
Regarding present claim 41. Koh et al. discloses that the T cell has reduced toxicity against the cells infected with the HBV virus (see page 4 and Figure 3).
Thus, by this disclosure Koh et al. anticipates the present claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (Molecular Therapy, 2013, p. 1-9 in IDS on 10/17/2018) in view of Harrer et al. (WO 2015/091823).
Koh et al. teach the claimed invention as discussed above. Koh et al. does not teach the kit comprising T cell, comprising exogenous nucleic acid encoding a T Cell Receptor (TCR) specific for a hepatitis B virus.
Harrer et al. teach a T cell comprising influenza virus specific receptor and a pharmaceutical composition comprising the T cells (see claim 12, and claims 1-11 and 12-18).
It would have been prima facie obvious that in order to facilitate administration of the composition comprising Koh’s T cells, one of skill in the art would have provided a kit comprising the composition. 
Thus the present invention would have been prima facie obvious at the time the invention was made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-45, 53-55 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,186,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of the U.S. Patent No. 11,186,624 are drawn to A T cell, comprising exogenous nucleic acid encoding a T Cell Receptor (TCR) specific for a hepatitis virus. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648